The Ordinary.
The record shows that Mr. Ely, one of the executors, (he was also one of the proponents,) duly renounced the executorship, by writing, under his hand and seal, before the *422decree admitting the will to probate was made. He had previously renounced, verbally, in open court. The decree admitting the will to probate, states that he had renounced in writing, and that his renunciation had been filed. It is therefore no ground of objection to tíre answer to the petition of appeal, that he has not joined in it. Hor is it any objection to it that it does not expressly admit the taking of the appeal. It denies that there is any error -in the order and decree appealed from, and it in every respect conforms to the requisites of the practice. The appellant asks leave to amend her petition of appeal. She will be allowed to do so on payment of costs of amending the answer, if that shall he necessary, and the costs of this motion, and, on further terms, that the cause shall be heard on call at this term.